Citation Nr: 1130048	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to December 1957.  He died in May 1998.  The appellant is claiming benefits as his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating determination by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Board issued a decision which denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2009 order, the Court granted the parties' Joint Motion to vacate and remand the Board's August 2008 decision.  Pursuant to the actions requested in the Joint Motion, the case was remanded to the Board for development and readjudication consistent with the directives contained therein.

The Board, in turn, remanded the case in November 2009 so that a VA medical opinion could be provided to determine whether the Veteran's cause of death was related to his military service.  Such opinion was provided in November 2010.  As the directives of the Board's remand were substantially complied with, the case is properly before the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

The appellant was previously represented by a private attorney, but this representation was revoked, when the appellant signed a new VA Form 21-22a dated in November 2010 electing a second private attorney as her representative.  The record shows, however, that the second private attorney sent a letter to VA in May 2011, prior to the recertification of the case to the Board in June 2011, noting that he was withdrawing representation of the appellant.  As the private attorney revoked representation prior to the certification of the case to the Board, a showing of good cause is not necessary.  See 38 C.F.R. § 20.608(a).  The RO sent the appellant a letter in May 2011 noting that the private attorney had revoked representation and offering her other options for representation.  As the appellant did not respond to this letter, she is now considered unrepresented.


FINDINGS OF FACT

1.  According to the official death certificate, the Veteran died in May 1998, at the age of 62, as a result of immediate cardiopulmonary arrest and metastatic cancer, primary site unknown, of one year's duration.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The Veteran's metastatic cancer did not initially manifest until well after his service in the military had ended, and is unrelated to his military service; he did not have any disability of service origin which contributed substantially and/or materially to the cause of his death, or hastened it, or otherwise aided or lent assistance to it.

4.  There is no objective evidence that the Veteran was exposed to toxic chemicals during his military service.


CONCLUSION OF LAW

The Veteran's death was not proximately due to or the result of a disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as the effective date of benefits.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In March 2004, March 2006, and February 2010, VA sent the appellant letters informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letters informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board acknowledges that the content of the letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the appellant did not receive complete notice until after initial adjudication of the claim, it is clear that she was provided with the opportunity to participate in the processing of her claim so as to render any defect in notice non-prejudicial.  For example, the August 2004 rating decision, August 2006 SOC, and SSOCs dated in November 2007 and May 2011 explained the basis for the RO's action, and the SOC and SSOCs provided her with additional periods of time to submit more evidence.  In addition, the appellant has demonstrated through submission of statements and additional evidence that she was aware of the types of evidence required to substantiate her claim.

In the context of a claim for dependency and indemnity compensation (DIC) based upon service connection for the cause of a veteran's death, VCAA notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate such a claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The Board finds that in the present case the requirements of the VCAA notice under the Hupp decision were fulfilled by the March 2004 letter, as well as subsequent adjudications of the claim sent to the appellant explaining each element above.  While the letter did not include any notice of the Veteran's service-connected disabilities, the Veteran was not actually service connected for any disabilities during his lifetime.  Therefore, this requirement of Hupp is rendered moot.  Moreover, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death, via statements and evidence she has submitted throughout the course of the claim. See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Thus, it appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration disability determination records.  The appellant has not identified any additional records that would be helpful to her claim.  A medical opinion addressing whether the Veteran's cause of death was related to his military service was provided in October 2010 based on a thorough review of the claims file.  The Board finds that no additional evidence is necessary to resolve this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In such a situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

III.  Factual Background and Analysis

The appellant's late husband died of metastatic cancer, which she claims he developed as a result of exposure to dioxin and/or other toxic chemicals during service.  She has stated that he was a member of an engineer battalion and that his military occupational specialty (MOS) was "dozer operator."  She contends that the Veteran's duties included moving rusty 55-gallon drums of chemicals from location to location, and that the drums sometimes leaked and caused various skin and renal disorders.  She has also stated the Veteran told her that he was ordered to bulldoze large trenches for mass burials of Koreans, and that unknown chemicals were spread on the bodies before he closed the trenches.

Although the appellant has claimed the Veteran was exposed to toxic chemicals, neither service personnel records nor STRs confirm this.  The Veteran's service personnel records do show that his MOS was a combat engineer.  However, it is not clear that his duties typically involved exposure to dioxin or other toxic chemical or solvent exposure.

The STRs are entirely negative for any complaints, treatment, or diagnosis pertaining to toxic chemical exposure, or symptoms suggestive of cancer or any metastatis thereof.  However, those records do show that the Veteran was treated for an episode of urethritis in August 1954.  In February 1955, he was hospitalized for observation for pyelonephritis, but no disease was found.  In December 1955, he was evaluated for symptoms associated with acute cystitis.  A urine examination showed some white blood cells (WBC) and red blood cells (RBC).  An intravenous pyelogram (IVP) was normal, and a repeat urinalysis was negative.  The diagnosis was changed to prostatitis.  

In 1956, the Veteran complained of kidney pain and mild urinary frequency.  The urinalysis was essentially negative except for some WBC and RBC.  There was no additional follow-up evaluation or additional clinical findings to suggest that the symptoms constituted cancer, or which provide a basis for a current diagnosis of a chronic renal disorder. 

At the Veteran's separation from service in 1957, clinical evaluation of all major body systems was within normal limits.  Urinalysis was negative.

The pertinent post-service medical evidence consists of VA and private treatment reports which show a history of hypertension (high blood pressure) since 1976.  Also of record is a February 1979 IVP report with findings compatible with partial obstruction of the right side ureter due to ureteral calculus and numerous renal parenchymal calcifications.  The Veteran was treated for kidney stones in 1986.  A September 1987 renal ultrasound revealed bilateral multiple renal calculi, left renal cyst, and possible hydronephrosis.

In April 1997, approximately 40 years after his separation from service, the Veteran was admitted to the VA Medical Center (VAMC) in San Diego and was found to have developed a left kidney mass, with a history of left upper quadrant "fullness" over approximately the past five years, increasing recently to a palpable mass.  A biopsy revealed that the mass was malignant and of unknown origin.  He underwent a left radical nephrectomy with tumor resection in June 1997.  The remaining medical reports document continued treatment for metastatic cancer.

The Veteran died in May 1998, at the age of 62.  According to the death certificate, the immediate cause of his death was cardiopulmonary arrest due to metastatic cancer.  An autopsy was not performed.  No other conditions were identified as leading to the immediate cause of death.  At the time of his death, service connection was not in effect for any disability, and there was no pending claim for service connection.  (The Board notes that there is a partial application for benefits in the record for a kidney disability, but the form is not complete, as there is no signature page or date of this document.)  There is no competent evidence indicating that the cancer, or any other condition listed on the death certificate, was manifested in service, so as to establish service connection based on onset or aggravation in service, nor was cancer manifested within one year after his separation from service.

In 2007, the appellant submitted a private medical opinion.  The private physician, J.C., M.D., noted that he had recently reviewed records of treatment of the Veteran at the VAMC in San Diego.  The doctor said he had participated in the treatment of the Veteran for an unresectable terminal metastatic tumor in 1997.  He said the tumor was highly undifferentiated, raising suspicions of toxic exposure.  The doctor said that, according to history provided by the appellant, the Veteran had moved ingredients used to make plastic in Korea, and could smell the ingredients while moving them. She reported that the Veteran's eyes and nose were often irritated during his military service work in Korea.  The physician noted that vinyl chloride, used to make plastics, is well known to cause cancers, including the rare undifferentiated type that the Veteran developed.  He concluded that, given the history as reported by the appellant, and since there was no other toxic exposure in the Veteran's history, the most likely place of such exposure was during his military service in Korea.

A VA medical opinion was provided in November 2010.  The medical doctor reviewed the Veteran's STRs and pertinent post-service treatment records, including the 2007 opinion from Dr. J.C., and stated specifically that she had reviewed every page in the six volumes of the claims file provided for her review.  The reviewer noted that the STRs show multiple episodes of medical care for kidney-related symptoms from December 1955 to October 1956; and that at discharge from service in December 1957, the separation examination was normal.  The reviewer further noted that in 1977 the Veteran was diagnosed with medullary sponge kidney by IVP, which was mostly likely present in 1955; but the technology in 1977 was not what it is today.  She reported that medullary sponge kidney is a congenital defect of the kidneys, wherein cysts form in the medulla of the kidney, creating a sponge-like appearance and blocking the flow of urine.  The doctor stated that medullary sponge kidney is not associated with cancer of the kidney.

The reviewing doctor went on to note the Veteran's history of elevated blood pressure in 1974, an abdominal computerized tomography (CT) scan in April 1988 showing bilateral adrenal enlargement; and a February 1989 finding that adrenal adenoma could not be ruled out without surgical treatment, which the Veteran declined.  She noted that, in April 1997, when the Veteran was scheduled for surgery for a laryngeal mass, as part of the pre-op evaluation a left-sided abdominal mass was found.  A June 1997 surgical pathology report showed malignant cells favoring adrenal cortical carcinoma.  The reviewer stated that these records showed that the Veteran had adrenal cancer, but not kidney cancer.

The doctor further stated that oncocytic adrenal carcinoma is a rare variant of adrenalcortical carcinoma, and that the main etiologic factor is unknown.  She said that, although there has been no confirmation of the Veteran's exposure to toxic chemicals in the service records reviewed, there are also no documented associations between the Veteran's type of cancer and toxic exposure.  Although the Veteran had kidney problems in adulthood, including while in the military service, these were secondary to medullary sponge kidney, and had no relationship to his development of adrenal cancer.  Thus, the reviewing doctor opined that the late Veteran's metastatic adrenocortical carcinoma was not caused by or a result of exposure to dioxin and/or other toxic chemicals during service.

The probative value of the November 2010 VA opinion is high, as it is based on a thorough review of the pertinent information of record, including the STRs and post-service treatment records.  The examiner also offered a rationale for her opinion that the Veteran's cause of death was not related to his military service, specifically that, even if he had been exposed to toxic chemicals in service, the adrenal cancer that caused his death was not related to such exposure.  Moreover, the examiner found that adrenal cancer did not involve the kidney; thus, there was no relationship between the treatment for a kidney problem which he had in service and his adrenal cancer many years later.   

Although the medical opinion by Dr. J.C. appears to support the appellant's contentions that the Veteran developed a metastatic tumor from exposure to chemicals during service, it is based largely upon the appellant's description of events which she claims occurred during the Veteran's military service - events which are speculative, not documented, and not capable of confirmation through any other means.  Instead, the medical opinion is based upon consideration of a second-hand history provided by the appellant, and therefore does not represent a medical conclusion or opinion by the author. 

Dr. J.C.'s opinion is also weakened by the fact that there is no indication that the physician reviewed any other relevant evidence in the claims file.  While the physician noted that his opinion was also based on consideration of records from the VAMC in San Diego, he did not indicate review of the remainder of the claims file, to include STRs.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board does recognize that a private physician's report may not be discounted solely on the ground that the opining physician did not review the STRs.  See Gardin v. Shinseki, 613 F.3d 1374, 1378 (Fed. Cir. 2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, we recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Here, in light of the opining physician's reliance upon undocumented history of in-service events in the 1950's, he does little more than indicate the possibility that the Veteran's cancer was related to service.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Thus, while not discounted entirely, the 2007 opinion is entitled to minimal, if any, probative weight in the face of the remaining evidentiary record.

In weighing these two medical opinions of record, the Board finds that the November 2010 opinion is of higher probative value, in light of the physician's having reviewed the entire record and providing a medical opinion based on sound medical principles.  Specifically, the reviewing VA physician found that, even if the Veteran was exposed to toxic chemicals in service, there was no relationship between this exposure and his adenocarcinoma; moreover, there was no relationship between the adenocarcinoma and the treatment for kidney problems in service, as those disorders affected two separate parts of the body.  

Based on the foregoing, the Board concludes that the preponderance of the evidence weighs against a grant of service connection for the cause of death.  

The Board recognizes the sincerity of the claimant's belief that the Veteran's death was caused or accelerated by conditions that began during active service, including in-service exposure to toxic chemicals.  Moreover, the Federal Circuit Court has held that, in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the appellant has not been shown to have the requisite medical knowledge to determine whether the Veteran's cause of death was related to his service.  Thus, a causal or contributory relationship between the Veteran's metastatic cancer and any exposure to toxic chemicals in service cannot be established by the appellant's lay statements.

Moreover, the Board finds that a connection between the Veteran's cause of death and the claimed in-service chemical exposure has not been established by the competent medical evidence.  Indeed, as stated above, the most probative medical opinion above addressing such a relationship is unfavorable.



Clearly, the appellant sincerely believes that the Veteran's death was related in some way to his military service.  Nevertheless, in this case a preponderance of the competent and probative evidence is against the claim, and there is no reasonable doubt to be resolved in her favor.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


